Citation Nr: 0916329	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-15 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for back disability due to 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


REMAND

The Veteran had active military service from April 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The Veteran also initiated appeals with 
respect to a claim of service connection for tonsillectomy 
residuals that had been claimed as a throat disability and a 
claim for a higher initial rating for PTSD.  In March 2006, 
the Veteran withdrew his throat claim from appeal, and when 
he filed his substantive appeal in May 2006, he made it clear 
that the only issue he desired to pursue was the claim of 
service connection for a back disability due to injury.  

The Veteran testified before a Decision Review Officer (DRO) 
at a hearing in March 2006.  A transcript of the hearing is 
of record.

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim for service connection for a back 
disability.  

The Veteran contends that he injured his back in service in a 
motor vehicle accident in early 1971 that occurred during a 
convoy to Pleiku.  He claims that he was thrown from the back 
of the jeep when the jeep left the roadway.  His service 
treatment records (STRs) do not show any treatment for back 
injury due to a motor vehicle accident.  His discharge 
examination dated in November 1971 showed a normal spine and 
no history of back injury was noted.  His personnel records 
show that the unit to which he was assigned in Vietnam was 
under the operational control of an artillery group at 
Pleiku.  

A letter from R.S., M.D. dated in September 1997 shows that 
the Veteran reported having back pain for years, which began 
when he was jostled while riding in a military vehicle.

Private medical records dated in October 1997 reveal that the 
Veteran had a microdiskectomy for a herniated lumbar disk L5-
S1.  

The Veteran testified at his hearing in March 2006 about 
being in a motor vehicle accident.  He testified that he was 
treated at a medical aid station in Pleiku.  He said that no 
paperwork was filled out because he was not admitted; rather, 
he was treated for scrapes and released.  He testified that 
he was told that his back pain was just a sprain and that he 
would get better.  

The Veteran is competent to testify regarding the motor 
vehicle accident in service, and that his back hurt as a 
result of that accident.  Competent testimony is limited to 
that which the witness has actually observed, and is within 
the realm of his personal knowledge; such knowledge comes to 
a witness through use of his senses, that which is heard, 
felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 
465 (1994).  

The Veteran submitted a statement at the March 2006 hearing 
from someone who knew the Veteran during service.  The 
statement indicates that his friend saw the Veteran 
approximately two days after the accident, and that the 
Veteran was scraped up and complained of back pain.  

Here, because the Veteran has been shown to have a back 
disability, and because of his testimony regarding his injury 
and the corroborating buddy statement, the Board finds that a 
VA orthopedic examination would be beneficial to determine 
whether the Veteran's herniated lumbar disc L5-S1 is 
traceable to his period of military service, including any 
injury sustained as a result of the jeep accident.  

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction 
(AOJ) should schedule the Veteran for a 
VA orthopedic examination to determine 
whether his herniated lumbar disc L5-S1 
is traceable to his active military 
service, including whether he has any 
current residual disability from a back 
injury sustained in a motor vehicle 
accident in 1971.  The examiner is 
requested to, among other things, obtain 
a detailed history of the Veteran's 
symptoms as observed by him and others 
since service, review the record, and 
offer an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's herniated 
lumbar disc at L5-S1, or any other 
diagnosed back disability, is related to 
the Veteran's period of military service.  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  A 
complete rationale, with references to 
the available record and/or medical 
principles as necessary to support the 
opinion, should be given for all 
conclusions expressed.  All indicated 
tests should be conducted and those 
reports should be incorporated into the 
examinations and associated with the 
claims file.  The AOJ should ensure that 
the examination report complies with this 
remand and answers the questions 
presented in the examination request.  If 
any report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issue of service 
connection for back disability due to 
injury in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
by the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

